EXHIBIT 5.1 Law Offices of Michael H. Freedman, PLLC 394 White Birch Lane Jericho, New York 11753 Tel (516) 767-1697 Fax (877) 315-1908 July 6,2010 Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Premier Alliance Group, Inc. Registration Statement on Form S-3 Ladies/Gentlemen: We are counsel to Premier Alliance Group, Inc. (“Premier") in connection with the offer and sale of 1,423,760 shares of common stock, $.001 par value, issuable upon the exercise of outstanding warrants.The offer and sale of the shares of common stock is being registered under the Securities Act of 1933, as amended, pursuant to a Registration Statement on Form S-3 (the “Registration Statement”). We are of the opinion that: 1.The outstanding Warrants included in the Registration Statement are legally and validly issued and outstanding and constitute binding obligations of Premier, enforceable in accordance with their terms. 2.When shares of common stock are issued and sold upon the exercise of the warrants in accordance with the terms of the warrants, the shares of common stock so issued will be legally and validly issued and outstanding, fully paid and nonassessable. The foregoing opinion is limited to the laws of the State of Nevada and the Federal laws of the United States of America. We hereby consent to the use of our opinion in the Registration Statement. Very truly yours, Law Offices of Michael H. Freedman, PLLC By: /s/ Michael H Freedman Michael H. Freedman
